     Case 3:17-cv-02366-BAS-KSC Document 721 Filed 06/21/21 PageID.58708 Page 1 of 1



 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
 6                          SOUTHERN DISTRICT OF CALIFORNIA
 7
        AL OTRO LADO, INC., et al.,                   Case No.: 17-cv-02366-BAS-KSC
 8
                                        Plaintiffs,   ORDER RE: BRIEFING SCHEDULE
 9
             v.                                       FOR PLAINTIFFS’ MOTION TO
10                                                    FACILITATE NOTICE TO CLASS
        ALEJANDRO MAYORKAS, et al.,                   MEMBERS OF HUMANITARIAN
11                                                    EXCEPTION PROCESS
                                      Defendants.
12                                                    (ECF No. 720)
13

14

15           On June 17, 2021, Plaintiffs filed a motion regarding Defendants’ alleged failure to
16    inform class members of a humanitarian process that would allegedly allow eligible class
17    members entry into the United States. (ECF No. 720.) The Court notes that in the caption
18    of the motion, Plaintiffs have indicated a hearing date of June 19, 2021. The Court assumes
19    this is a typographical error and that Plaintiffs intended to indicate a hearing date of July
20    19, 2021, which would be consistent with this Court’s requirements. See Hon. Cynthia A.
21    Bashant’s Standing Order for Civil Cases § 4B (“Parties filing a noticed motion may
22    choose any Monday between thirty (30) and sixty (6) days from the motion’s filing date.”).
23    Thus, the Court ORDERS the parties to file their respective briefings on the motion, in
24    accordance with Civil Local Rules 7.1(e)(2)–(3), based on a hearing date of July 19, 2021.
25           IT IS SO ORDERED.
26

27 DATED: June 21, 2021

28


                                                      1
                                                                                          17cv2366
